



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under
    ss. 486(1), (2), or (3) of the
Criminal Code
shall continue. 
    These sections of the
Criminal Code
provide:

486.    (1)
Any proceedings
    against an accused shall be held in open court, but the presiding judge or
    justice may order the exclusion of all or any members of the public from the
    court room for all or part of the proceedings if the judge or justice is of the
    opinion that such an order is in the interest of public morals, the maintenance
    of order or the proper administration of justice or is necessary to prevent
    injury to international relations or national defence or national security.

(2)
For the purpose of
    subsection (1), the proper administration of justice includes ensuring that.

(a)       the interests of the witnesses under the age of
    eighteen years are safeguarded in all proceedings; and

(b)       justice system participants who are involved in the
    proceedings are protected.

(3)
If an accused is charged
    with an offence under section 151, 152, 153, 153.1, 155 or 159, subsection
    160(2) or (3) or section 163.1, 171, 172, 172.1, 173, 212, 271, 272 or 273 and
    the prosecutor or the accused applies for an order under subsection (1), the
    judge or justice shall, if no such order is made, state, reference to the
    circumstances of the case, the reason for not making an order.  R.S., c. C-34,
    s. 442; 174-75-76, c. 93, s. 44; 1980-81-82-83, c. 110, s. 74, c. 125, s. 25;
    R.S.C. 1985, c. 19 (3rd Supp.), s. 14; c. 23 (4th Supp.), s. 1; 1992, c. 21, s.
    9; 1993, c. 45, s. 7; 1997, c. 16, s. 6; 1999, c. 25, s. 2; 2001, c. 32, s. 29;
    2001, c. 41, s. 16, 34 and 133(13), (14); 2002, c. 13, s. 20; 2005, c. 32, s.
    15; 2005, c. 43, ss. 4 and 8(3)(a).




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. P.S., 2012
    ONCA 624

DATE: 20120920

DOCKET: C52665

Laskin, Juriansz and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

P.S.

Accused/Appellant

Paul Calarco, for the appellant

Eric Siebenmorgen, for the respondent

Heard: September 19, 2012

On appeal from the conviction entered on December 23,
    2009 by Justice P. Grossi of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his convictions on charges of sexual interference,
    invitation to sexual touching and corrupting morals. He was acquitted of a
    charge of sexual assault. He appeals on the basis that the trial judge gave
    inadequate reasons for treating the complainants testimony differently across
    the four charges, and on the basis the verdicts were unreasonable. We are not
    persuaded by either argument.

[2]

We do not agree with the characterization that the trial judge made
    inconsistent findings relating to the complainants testimony. He was clear
    that he never rejected her evidence. Rather, her testimony did not satisfy him
    of the appellants guilt beyond a reasonable doubt on the sexual assault count
    as it did on the others. The trial judge explained what troubled him on the
    sexual assault count.

[3]

There was ample evidence to support the convictions, so we do not accept
    the appellants contention the verdicts were unreasonable.

[4]

The appeal is dismissed.


